Citation Nr: 1802096	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as secondary to service-connected tinea versicolor. 

2.  Entitlement to service connection for a gastrointestinal disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from March 1979 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case was subsequently transferred to the RO in Houston, Texas. 

Before the Veteran's appeal was returned to the Board, a February 2017 rating decision granted service connection for left hallux valgus/rigidus s/p bunionectomy with corns, calluses, and plantar fasciitis (previously claimed as left foot corn callous).  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In August 2017, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT 

The Veteran's gastrointestinal disorder is related to service. 


CONCLUSION OF LAW 

A gastrointestinal disorder was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting entitlement to service connection for the Veteran's gastrointestinal disorder, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.                 § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a gastrointestinal disorder that is a result of service.  In his August 2017 Board hearing, the Veteran stated that during service, he had chronic gastrointestinal issues, namely heartburn, which he treated himself as he was a military medic at the time.  In August 2007, the Veteran was diagnosed with GERD, a hiatal hernia, and esophagitis.  A colonoscopy during that same month revealed a diagnosis of Barrett's esophagus.  

In a May 2013 private medical opinion, the Veteran's treating physician confirmed his diagnosis of Barrett's esophagus, and noted the Veteran's long-standing acid reflux symptoms.  The physician stated that given the poor sensitivity of heartburn to detect Barrett's esophagus, it can be postulated that many patients who develop Barrett's may have long-standing silent heartburn or reflux disease without symptoms.  Therefore, it is possible that the Veteran had silent GERD symptoms while in service that may have predisposed him to the development of Barrett's esophagus.

In a second private opinion from May 2013, the physician noted that Barrett's esophagus is, in the opinion of experts in the field, always secondary to GERD, whether symptomatic or asymptomatic, and may require years before developing.  The physician concluded that it was likely possible that the Veteran had GERD while in service. 

In a January 2016 private opinion, the Veteran relayed that he had a long history of symptomatic heartburn dating back to service.  His treating physician stated that it was well-recognized that Barrett's esophagus was a result of chronic untreated reflux.  He found that given the Veteran was only 50 years old at the time of the initial diagnosis, it was more likely than not that the Veteran's Barrett's esophagus developed during his active duty time as a result of chronic acid reflux during his active duty years. 

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that service connection for a gastrointestinal disorder is warranted.  First, the Board finds the Veteran's testimony regarding in-service onset of heartburn, and with ongoing symptoms since that time is competent and credible.  He is competent with regard to these assertions as a lay person and also given his medical background as an Army medic.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Second, the positive nexus opinions are adequate as they are based upon the Veteran's competent and credible lay statements and a review of the available evidence of record.  The remaining medical evidence, which is consistent with the Veteran's assertions as to onset and continuity of his symptoms and based on medical principles, is probative as to the etiology of his disability.  Accordingly, the criteria for service connection for a gastrointestinal disorder have been met.


ORDER 

Service connection for a gastrointestinal disorder is granted. 


REMAND

The Veteran asserts that he is entitled to service connection for minimal fibrocalcific changes of lung apices.  In a September 1987 respiratory disease questionnaire completed during service, the Veteran reported occupational exposure to asbestos.  A February 1996 service treatment record indicated an impression of minimal fibrocalcific changes suggested lung apices.  The examiner noted that the diagnosis is suspect for residual of old granulomatous or fungal disease.  The Veteran is currently service connected, effective October 1996, for tinea versicolor, a fungal disease, which the Veteran also noted in his August 2011 Notice of Disagreement.  A February 2008 chest imaging resulted in impressions of minimal bibasilar subsegmental atelectasis and/or interstitial fibrosis, and probable subcentimeter granuloma projecting into the left bilateral costophrenic angle.  The Veteran has not been afforded an examination to determine the etiology of any lung disability, to include as secondary to his service-connected tinea versicolor.  On remand, he should be afforded an examination. 

Any outstanding medical records should be obtained. 
Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  After any additional evidence is associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current lung disability, to include a discussion of the Veteran's asbestos claims.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to each diagnosed lung disability, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's lung disability is causally or etiologically related to the Veteran's military service, to include any possible exposure to asbestos therein. 

If the examiner finds that the lung disability is less likely than not the result of service, the examiner should answer the following question: 

(a)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's lung disability is either caused by or permanently aggravated by the Veteran's service-connected tinea versicolor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should include a discussion of all prior medical opinions. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


